Title: To Benjamin Franklin from Rudolph Erich Raspe, 27 July 1779
From: Raspe, Rudolph Erich
To: Franklin, Benjamin


Honoured Sir,
London. July. 27. 1779.
At my return from a four months Tour through the best parts of the Kingdom I have had the honour of receiving yesterday Your Excellency’s favour of May 4th. Your Excellency’s favoured disposition towards Baron Waiz, whose worthy Grandfather You have been pleased to remember on my account, and Your good opinion of some of my publications have convinced me, that absence, time and greater objects have not cancelled me from Your generous mind, and that some day or other You might exert Your Kindness and Your influence on my behalf, who have no reason to think myself either easy or happy in this Kingdom, whence low ambition and the pride of Kings seem to have driven useless Virtue and that prosperous support of usefull learning, which ever have caracterized and adorned nations emerging from Slavery. I am so little engaged here, that I could wish to indulge and to try any better prospect abroad; and that I desire Your interest, protection and commands in whatever may procure me that advantage and the satisfaction of proving by the most zealous services and attachment that, tried by adversity and improved by experience and years in Knowledge and conduct, I am with the highest and most dutyfull respect Your Excellency’s most obedient humble Servant
R E. Raspe.
At Mr. Lockyer Davis’s Bookseller Holbourn. 
Addressed: His Excellency / D. Benj. Franklin / Passy / near Paris.
Notation: Holbourn July 27. 1779.
